Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated January 31, 2008 To The Prospectus Dated April 30, 2007 ING Variable Annuity For Variable Annuity Contract Issued by ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Please note the following investment portfolio changes, which are underlined in the following excerpt of Appendix III The Investment Portfolios (with the list of available investment portfolios toward the front of the prospectus changed accordingly). Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Van Kampen Large Cap Growth Portfolio Seeks growth of capital over the long term. The Portfolios ( formerly , ING FMR SM Large Cap Growth Portfolio) investment objective is not fundamental and may be changed (Class S) without a shareholder vote. Investment Adviser: Directed Services, Inc. Investment Subadviser: Van Kampen ( formerly , Fidelity Management & Research Co.) ING Mid Cap Growth Portfolio Seeks long-term growth of capital. ( formerly , ING FMR SM Mid Cap Growth Portfolio) (Class S) Investment Adviser: Directed Services, Inc. Investment Subadviser: ING Investment Management Co. ( formerly , Fidelity Management & Research Co.) 147709  AVA 1-31-2008
